Appeal from an amended order of Family Court, Onondaga County (Hanuszczak, J.), entered February 19, 2002, which granted the amended petition in a proceeding pursuant to Family Ct Act article 10 to adjudicate respondent’s child to be neglected and abused.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Family Court, Onondaga County, Hanuszczak, J. Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Gorski, JJ.